Sup. Ct. Kan. Application for stay, presented to Justice Breyer, and by him referred to the Court, granted, and it is ordered that the mandate of the Supreme Court of Kansas, case No. 73,039, is stayed pending this Court’s action of the petition for writ of certiorari. Should the petition for writ of certiorari be granted, this order is to continue in effect pending the issuance of the mandate of this Court. If the petition for writ of certiorari is denied, this order is to terminate automatically.